599 F. Supp. 284 (1984)
Karen Ann MARTIN, Plaintiff,
v.
CARDINAL GLENNON MEMORIAL HOSPITAL FOR CHILDREN, Defendant.
No. 84-2273C(1).
United States District Court, E.D. Missouri, E.D.
December 12, 1984.
Frank J. Niesen, Jr., St. Louis, Mo., for plaintiff.
John R. Truman, St. Louis, Mo., for defendant.

ORDER AND MEMORANDUM
NANGLE, Chief Judge.
IT IS HEREBY ORDERED that defendant's motion to strike be and is granted. This is an action brought by a former employee of defendant in which plaintiff alleges that she was discharged by defendant on the basis of her alleged handicap, diabetes. Plaintiff relies on § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, for her cause of action. In her prayer for relief, plaintiff seeks, inter alia, punitive damages and damages for humiliation and embarrassment. Punitive damages are clearly not available in an action under § 504. Gelman v. Department of Education, 544 F. Supp. 651, 653-54 (D.Colo.1982). Although the availability of damages for humiliation and embarrassment presents a closer question, this Court is persuaded by the well-reasoned opinion of Judge Cahill of this District in Bradford v. Iron County C-4 School District, No. 82-303C(4), slip op. at 9-18, (E.D.Mo. June 13, 1984). In Bradford, Judge Cahill carefully analyzed authorities in this Circuit and recent decisions of the Supreme Court. He concluded that relief for "mental anxiety and distress and for ... humiliation and embarrassment" was not available under § 504. This Court follows Bradford. Accordingly, both plaintiff's prayer for punitive damages and her prayer for damages for humiliation and embarrassment be and are stricken.